DETAILED ACTION
This action is responsive to the amendments filed 5/9/2022.
Claims 2-15 are pending. Claims 14 and 15 are new.
The rejections under Double Patenting are withdrawn.
The prior rejections under 35 U.S.C. § 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweeney, U.S. PGPUB No. 2011/0137680 (“Sweeney”), in view of Brummel, et al., U.S. PGPUB No. 2002/0035487 (“Brummel”).
Sweeney teaches a system and method for providing medical checklists. With regard to Claim 2, Sweeney teaches a processor-driven method of generating a medical checklist for a terminal device, the method comprising:
receiving notification of a trigger event, the notification identifying a patient ([0021] describes that a medical professional may scan a wristband for a patient. A patient ID number is read that accesses patient information from a server);
accessing patient health record data associated with the patient identified by the notification ([0021] describes that patient-specific data such as current therapy a patient is receiving is accessed); 
selecting, using at least one processor, a checklist template from amongst a plurality of checklist templates based on the patient health record data, wherein the selected checklist template comprises a first sequence of prompts that each indicate one or more actions and that each require user input to be provided in response to the one or more actions ([0021] describes that a procedure for drawing blood when a patient is under a specific therapy is displayed on the screen, with specific steps displayed based on a patient's medical history retrieved based on both the treatment to be done and the data retrieved in response to supplying the ID number of the patient. [0022] describes that checklists can require confirmation of steps related to a surgical procedure through a handheld device. [0075] describes that a user responds to prompts through an input device such as a touchscreen).
Sweeney, in view of Brummel teaches creating, using the at least one processor, a medical checklist from the selected checklist template, said creating comprising selecting a subset of the first sequence of prompts to produce a second sequence of prompts, wherein at least one of the first sequence of prompts is excluded from the second sequence of prompts based on the patient health record data; and providing the medical checklist comprising the second sequence of prompts to a terminal device.
Sweeney teaches providing a checklist with procedure steps and prompts to a user, as described above. Brummel teaches at [0016] that a knowledge base stores templates, each of which contains a plurality of section templates grouped under a particular medical encounter type. [0021] describes that a patient visit record is created for a patient, which causes a template engine to determine sections for a visit, based on the type of visit. [0023]-[0025] describe that the system further suggests content, sections, and other information and uses patient information such as current medications, lab results, trends, and problems in building the template which will be used during the visit. [0026] describes that what is displayed to a medical professional includes treatment instructions, medications, or follow-up actions for the patient appropriate to a diagnosis for the encounter. Therefore, a template of treatment steps is built from a larger collection of steps for a particular encounter using patient health information and displayed to a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to modify Sweeney to store and retrieve medical checklists using the templates as described in Brummel. Brummel describes at [0007] that the dynamic template system seeks to provide a computerized patient record system that does not sacrifice the flexibility and power associated with a robust database of information. Therefore, one of skill in the art would seek to combine Brummel with Sweeney, to improve the checklists of Sweeney by making them more flexible and better tailored to patient need.
Claim 8 recites a system which carries out the method of Claim 2, and is similarly rejected.
 With regard to Claim 3, Sweeney, in view of Brummel teaches receiving event data from a device other than the terminal device; determining whether or not to provide an update to the medical checklist based on the received event data; and when it is determined that an update to the medical checklist is to be provided, providing the update to the terminal device. Sweeney teaches at [0025]-[0026] that a patient can have access to a separate patient portal device, through which a patient is able to enter medication, treatment, and other event data such as prior surgeries. Therefore, selecting steps of a procedure to a medical professional based on dynamic templates as described at [0026] of Brummel can be based on the event data entered through a patient portal, as that data is stored in patient records.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to modify Sweeney to store and retrieve medical checklists using the templates as described in Brummel. Brummel describes at [0007] that the dynamic template system seeks to provide a computerized patient record system that does not sacrifice the flexibility and power associated with a robust database of information. Therefore, one of skill in the art would seek to combine Brummel with Sweeney, to improve the checklists of Sweeney by making them more flexible and better tailored to patient need.
Claim 9 recites a system which carries out the method of Claim 4, and is similarly rejected.
With regard to Claim 4, Brummel teaches updating the medical checklist in response to receiving the checklist update data comprises modifying one or more of the second sequence of prompts. [0025]-[0026] describes that a visit template is built during a visit, using all available patient information, including instructions and follow-up actions a doctor is to perform. [0024] describes that template sections linked to particular data entered during a visit can be loaded in response to the data documented during the visit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to modify Sweeney to store and retrieve medical checklists using the templates as described in Brummel. Brummel describes at [0007] that the dynamic template system seeks to provide a computerized patient record system that does not sacrifice the flexibility and power associated with a robust database of information. Therefore, one of skill in the art would seek to combine Brummel with Sweeney, to improve the checklists of Sweeney by making them more flexible and better tailored to patient need.
Claim 10 recites a system which carries out the method of Claim 4, and is similarly rejected.
With regard to Claim 5, Sweeney, in view of Brummel teaches that the notification comprises a text string that indicates a type of surgical event that caused the notification to be generated, and wherein selecting the checklist template comprises matching the text string to data within or associated with the selected checklist template. Sweeney teaches at [0021] that a checklist for a particular procedure according to a patient condition can be retrieved, in response to a technician entering the scheduled treatment after scanning a patient wristband. Brummel teaches at [0024] that template sections specific to a patient condition are retrieved when textual information is entered which matches a locator for the specific section template.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to modify Sweeney to store and retrieve medical checklists using the templates as described in Brummel. Brummel describes at [0007] that the dynamic template system seeks to provide a computerized patient record system that does not sacrifice the flexibility and power associated with a robust database of information. Therefore, one of skill in the art would seek to combine Brummel with Sweeney, to improve the checklists of Sweeney by making them more flexible and better tailored to patient need.
Claim 11 recites a system which carries out the method of Claim 2, and is similarly rejected.
With regard to Claim 6, Sweeney, in view of Brummel teaches that the checklist templates of the plurality of checklist templates each comprise or are associated with one or more attributes, and wherein selecting the checklist template comprises comparing attributes of the plurality of checklist templates to a type of surgical event that caused the notification to be generated. Sweeney teaches at [0021] that a checklist is loaded according to a particular entered procedure and an identified patient condition. Brummel teaches at [0024] that section templates are loaded when information associated with a patient or the visit is entered which matches a locator linked to the content templates that are used to display procedures to medical personnel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to modify Sweeney to store and retrieve medical checklists using the templates as described in Brummel. Brummel describes at [0007] that the dynamic template system seeks to provide a computerized patient record system that does not sacrifice the flexibility and power associated with a robust database of information. Therefore, one of skill in the art would seek to combine Brummel with Sweeney, to improve the checklists of Sweeney by making them more flexible and better tailored to patient need.
Claim 12 recites a system which carries out the method of Claim 6, and is similarly rejected.
With regard to Claim 7, Sweeney teaches that the notification of the trigger event further identifies a type of surgical event that caused the notification to be generated, and wherein the selected checklist template and the type of surgical event are both associated with a first surgical procedure. [0022] describes an embodiment where a patient wristband is scanned to identify the patient, along with treatment information. A checklist confirming the procedure and site, as well as other preparation steps can then be displayed.
Claim 13 recites a system which carries out the method of Claim 7, and is similarly rejected.
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweeney, in view of Brummel, and in view of Woolford, U.S. PGPUB No. 2012/0323597 (“Woolford”).
With regard to Claim 14, Woolford teaches that the first sequence of prompts has a defined order in which the prompts of the first sequence of prompts are to be presented, and wherein the second sequence of prompts has a defined order in which the prompts of the second sequence of prompts are to be presented. 
Woolford at [0070] describes an interactive checklist visible during surgery which includes a sequence of steps which are presented in the operating room. for performing a surgical procedure. [0085] describes that a standardized library of checklists is accessible, wherein checklists are customizable by deleting and reordering steps of the standardized lists. Checklists can be further modified for each patient to account for patient-specific needs or restrictions. Therefore, a standard template including a standard first sequence of prompts can be changed to include a subset thereof in a specified order, which is then presented for use in the operating room.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Woolford with Sweeney and Brummel. [0085] of Woolford describes that the checklist modifications are carried out in accordance with standards of care, subject to approval. One of skill in the art would seek to combine elements of Woolford with Sweeney and Brummel, in order to improve user experience with medical checklists by permitting individual, patient-specific customization while also protecting patients by ensuring that modifications adhere to proper standards of care.
Claim 15 recites a system which carries out the method of Claim 14, and is similarly rejected.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Sweeney and Brummel are deficient in teaching “creating, using the at least one processor, a medical checklist from the selected checklist template, said creating comprising selecting a subset of the first sequence of prompts to produce a second sequence of prompts.”  
Applicant argues with regard to Sweeney and Brummel that neither reference discloses a checklist template as claimed, arguing that Sweeney refers to a pre-built checklist and that the types of information available in Brummel do not comprise a sequence of prompts. Applicant also argues that neither reference discloses creating a medical checklist from a checklist template, and that Brummel provides no basis to modify Sweeney to select a subset of a first sequence of prompts to produce a second sequence of prompts.
Brummel teaches at [0036] that a content template locator can identify a content template related to content of a patient record. Once a template is selected, individual content selections within the template are selected by the engine and presented to the user. Therefore, Brummel teaches a content template with a first plurality of content elements, from which a subset are selected and presented to a user. [0025] describes that the engine dynamically selects the content for the template using available patient information. [0026] describes that doctor actions such as patient instructions, medications, and follow-up actions can be suggested for adding to the visit template.
Sweeney teaches at [0021] that the system identifies a medical procedure (blood draw), and patient information that the patient is on anti-coagulant therapy. In response, the system presents a checklist for the procedure of performing the blood draw on a patient that is on anti-coagulant therapy. As is understood by those of skill in the art, a medical procedure involves a specific sequence of steps that are to be performed, and a checklist receives checks or other indications that steps are performed. [0022] provides additional examples of the system displaying prompts to users, to confirm hand-washing and instrument sterilization at the appropriate time prior to performing surgery.
Sweeney therefore teaches or suggests a checklist, and a sequence of prompts which describe the steps of a medical procedure and are selected from stored data . Brummel teaches a template containing content, including content that provides instructions to a doctor in treating a patient, selected from a larger body of such content. Brummel also allows a doctor to include or not include some suggested instructions in the visit template. 
Therefore, the references combined would teach or suggest to one of skill in the art that a subset of a sequence of prompts can be selected and presented to a user as part of a template. Also, in addition to the reason given in the rejection, one of ordinary skill in the art would be motivated to modify elements of Sweeney to dynamically generate sequences of steps in a checklist as described in Brummel. The system of Brummel alters elements presented to a user in response to currently entered health information. Therefore, selecting or modifying prompts in a treatment checklist can be further improved by allowing for dynamic data determination using newly discovered and entered patient information.
As the previously cited references therefore teach or suggest the elements of the claims when viewed in combination, the claims remain properly rejected as obvious in view of Sweeney and Brummel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/5/2022